Citation Nr: 9931913	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-08 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to August 
1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in March 1998 that granted service connection and an 
evaluation of 10 percent for posttraumatic stress disorder.


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States 
Court of Appeals for Veterans Claims has held that the 
duty to assist the appellant in obtaining and developing 
available facts and evidence to support his claim 
includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran stated in his Notice of Disagreement received in 
April 1998 that he was taking medication for depression and 
anxiety and had numerous symptoms related to his service 
connected posttraumatic stress disorder.  VA treatment 
records dated in May, June, and November 1997 show that the 
veteran was prescribed medication for depression and panic 
symptoms in conjunction with his posttraumatic stress 
disorder.  A subsequent VA examination in March 1998 noted 
that the veteran denied depressive symptomatology, and did 
not discuss whether the veteran was still taking medication 
for depression and anxiety.  The examiner also noted the 
veteran's complaints of memory loss, and stated that these 
problems needed to be further evaluated.  Another examination 
is needed in order to accurately assess the symptomatology of 
the veteran's posttraumatic stress disorder prior to reaching 
a decision in this case.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for posttraumatic stress 
disorder.  After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected posttraumatic stress 
disorder.  It is imperative that the 
examiner reviews the claims folder and 
previous treatment records prior to the 
examination, and that he/she reviews the 
current criteria for rating psychiatric 
disabilities.  Psychological testing 
should be performed if deemed necessary.  
The examiner should render an opinion as 
to what effect the service-connected 
disability has on the veteran's 
occupational and social adaptability, and 
report the findings consistent with the 
regulatory criteria for rating 
psychiatric disabilities.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












